DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2020 was filed after the mailing date of the application on 04/16/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4 – 5, 7 – 12, 14 – 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., US Publication 2014/0298268 A1.

With regards to Claims 1 and 12, Kang discloses: A method for controlling information display and an electronic device (Title and Abstract), the method comprising steps of: 
a display screen (FIG 23, 121) and a controller (FIG 23, 130);
setting at least one information display region (FIG 16A, 1610 – 1640) on a display screen (the entire screen) of an electronic device (FIG 16A, 100; Paragraph [0199 – 0200]); 
dragging (Paragraph [0086]) at least one software (icons, menus, submenus, applications, etc.) to the at least one information display region (FIG 16A, shows user touching the icon to add a menu item to be displayed in the fourth region of the display device); 
storing (FIG 24, 170 - memory) one information type of the at least one software in the electronic device (Paragraph [0262]), wherein the information type of the at least one software corresponds to the at least one information display region (FIG 16A and Paragraph [0199 – 0200 and 262]); 
receiving information in connection with the at least one software by a controller (FIG 24, 130) (Paragraph [0249 – 0252]); and 

Kang fails to disclose: dragging at least one software item (FIGS 22A – 22C, shows changing the location of a software item from one area to the next area by dragging, therefore instead of touch the icon in FIG 16A to include a menu item, the menu item could be dragged to the region; see also Paragraph [0086])
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to include the teachings of dragging at least one software item as taught in FIG 22A – 22C of Kang’s invention into FIG 16A of Kang’s invention.
The motivation for doing this would have yielded predictable results thereby increasing user accessibility to a specific function provided by the device (Kang’s invention Paragraph [0009])

With regards to Claims 4 and 14, Kang discloses: wherein an area of the at least one information display region (FIG 12A, 1210 – 1240) is less than an area of the display screen of the electronic device (FIG 12A, shows this feature clearly).  

With regards to Claims 5 and 15, Kang discloses: wherein the area of the at least one information display region (FIG 12A, 1210 – 1240) is constant (FIG 12A, shows this feature).  

With regards to Claims 7 and 17, Kang discloses: wherein the display screen of the electronic device comprises one of an organic light-emitting diode (Paragraph [0246]) and a light-emitting diode (Paragraph [0246]).  

With regards to Claim 8, Kang discloses: wherein the controller is a central processing unit (FIG 23, 130).  

With regards to Claims 9 and 18, Kang discloses: wherein the information type of the at least one software comprises one of a text message (FIG 18, 1820 - SMS) and a video message (FIG 17B, Skype).  

With regards to Claims 10 and 19, Kang discloses: wherein there are more than one pieces of information and more than one information display original translation8regions (FIG 12A, 1210 – 1240), and the pieces of information are simultaneously displayed at the information display regions, respectively, at the same time (FIG 12A, clearly shows this feature).  

With regards to Claims 11 and 20, Kang discloses: wherein there are more than one pieces of information and more than one information display regions (FIG 12A, 1210 – 1240), and the pieces of information are displayed at the information display regions, respectively, at different times (FIG 12B and Paragraph [0180]).  

Claims 2 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., US Publication 2014/0298268 A1 in view of Goodridge US Patent 6,346,962 B1.

With regards to Claim 2 and 13, Kang fails to disclose: further comprising continuously double-clicking on the display screen of the electronic device to enter a setting mode.  
Goodridge discloses: continuously double-clicking on the display screen of the electronic device to enter a setting mode (Column 7, lines 45 - 50).  

The motivation for doing that would have been in order to increase user accessibility to a specific function provided by the device.

Claims 3, 6 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., US Publication 2014/0298268 A1 in view of Kwak et al., US Publication 2013/0147849 A1.

With regards to Claim 3, Kang fails to explicitly disclose: further comprising adjusting a frame of the at least one information display region (Paragraph [0027] – changing from one position on the display screen to the next, however the adjustment does not change the size of the frame).
Kwak discloses: adjusting a frame of the at least one information display region (Paragraph [0022] – changing the sizes of each area)
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to include the teachings of adjusting a frame of the at least one information display region in Kang’s invention as taught by Kwak’s invention.
The motivation for doing this would have been in order to provide a screen divided into a plurality of areas to provide increased user convenience (Kwak’s invention Paragraph [0010]).
  
With regards to Claims 6 and 16, Kwak discloses: wherein the area of the at least one information display region is adjustable (Paragraph [0022]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625